ACCEPTED
                                                                                         04-14-00758-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                     2/5/2015 8:17:50 AM
                                                                                           KEITH HOTTLE
                                                                                                  CLERK

                               NO. 04-14-00758-CV

                                                                         FILED IN
                    IN THE COURT OF APPEALS                       4th COURT OF APPEALS
                                                                   SAN ANTONIO, TEXAS
            FOURTH COURT OF APPEALS DISTRICT OF                   TEXAS
                       SAN ANTONIO, TEXAS                         02/5/2015 8:17:50 AM
                                                                    KEITH E. HOTTLE
                                                                          Clerk

                      JOHN A. LANCE, DEBRA L. LANCE,
                      F.D. FRANKS AND HELEN FRANKS

                                                       APPELLANTS

                                          V.

      JUDITH AND TERRY ROBINSON, GARY AND BRENDA FEST,
             VIRGINIA GRAY, BUTCH TOWNSEND AND
    BEXAR-MEDINA-ATASCOSA COUNTIES WATER CONTROL AND
                  IMPROVEMENT DISTRICT NO. 1

                                                        APPELLEES


             APPELLANTS’ UNOPPOSED FIRST
 MOTION FOR EXTENSION OF TIME TO FILE APPELLANTS’ BRIEF



      TO THE HONORABLE JUSTICES OF THE COURT:

      JOHN A LANCE, DEBRA L. LANCE, F.D. FRANKS and HELEN

FRANKS, Appellants, submit their First Unopposed Motion for Extension of Time

to File Appellants’ Brief and in support of this motion state as follows:

      1.     Appellants’ Brief is due February 5, 2015.

      2.     This motion is filed prior to the expiration of this due date.
         3.      The undersigned has conferred with the attorneys for Appellees and

this motion is unopposed.

         4.      Appellants request an additional thirty (30) days to file their

Appellants’ Brief, extending the time to March 9, 2015 (the first business day

following the expiration of 30 days).

         5.      No extension has previously been granted.

         6.      The undersigned is responsible for the preparation of Appellants’

Brief.        The undersigned has been engaged in discovery and complex motion

practice in Union Pacific Railroad Company v. Fiberlight, LLC, Eagle 1 Resources

and David L. Thomas, Cause No. 2014-CI-08880, pending in district court in

Bexar County; responding to a petition for review in Sloan v. Law Office of Oscar

C. Gonzalez, Inc., No. 14-1015; preparing multiple summary judgment responses

in Dimmit Wood Properties, Ltd. v. Chesapeake Exploration, LLC, et. al, No. 13-

10-12107-DCV-AJA, pending in the 365th District Court, Dimmit County; and

preparing for trial in Sharif & Munir Enterprises, Inc. et al v. Laguna Madre

Construction, Inc. and Hope Lumber & Supply Company, No. 2012-DCL-6341-G,

pending in the 404th District Court, Cameron County. This extension request is

not filed for purposes of delay.




                                            2
                                    PRAYER

      Appellants ask this Court to grant their motion extending the deadline to file

their Appellants’ Brief to March 9, 2015.

                                      Respectfully submitted,
                                      Cynthia Cox Payne
                                      Texas Bar No. 24001935
                                      P.O. Box 1178
                                      1118 Main Street
                                      Bandera, TX 78003
                                      (830) 796.7030 – Phone
                                      (830) 796.7945 – Fax
                                      cpayne@paynelawfirm.net

                                      John D. Payne
                                      Texas Bar No. 15658500
                                      P.O. Box 1178
                                      1118 Main Street
                                      Bandera, TX 78003
                                      (830) 796.7030 – Phone
                                      (830) 796.7945 – Fax
                                      jpayne@paynelawfirm.net

                                      LAW OFFICE OF DAN POZZA
                                      239 E. Commerce Street
                                      San Antonio, TX 78205
                                      (210) 226-8888 – Phone
                                      (210) 224-6373 – Fax
                                      danpozza@yahoo.com



                                      /s/Dan Pozza
                                      State Bar No. 16224800

                                      ATTORNEYS FOR APPELLANTS



                                            3
                        CERTIFICATE OF SERVICE

      I hereby that a true and correct copy of the above and foregoing document
has been delivered via e-mail transmission on this 5th day of February, 2015, to:

Stephan B. Rogers
Ross S. Elliott
Rogers & Moore
309 Water Street, Suite 114
Boerne, Texas 78006
Attorney for Plaintiffs
srogerslaw@gmail.com

Attorneys for Judith and Terry Robinson, Gary and
Brenda Fest, Virginia Gray and Butch Townsend

Edward Hecker
GOSTOMSKI & HECKER
607 Urban Loop
San Antonio, Texas 78204
ed@ghlawyers.net

Attorney for Bexar-Medina-Atascosa Counties
Water Control and Improvement District No. 1



                                     /s/Dan Pozza




                                       4